379 U.S. 649
85 S.Ct. 612
13 L.Ed.2d 551
MORRISON-KNUDSEN, INC., et al.v.WASHINGTON.
No. 566.
Supreme Court of the United States
January 18, 1965

Stuart G. Oles and Seth W. Morrison, for appellants.
John W. Riley, Special Asst. Atty. Gen. of Washington, and James A. Furber and Henry W. Wager, Asst. Attys. Gen., for appellee.
PER CURIAM.


1
The motion to dismiss is granted and the appeal is dismissed for want of jurisdiction. Treating the papers whereon the appeal was taken as a petition for a writ of certiorari, certiorari is denied.